[Cite as In re Disqualification of Huffman, 2015-Ohio-3926.]




                       IN RE DISQUALIFICATION OF HUFFMAN.
                                 STATE v. PATTERSON.
         [Cite as In re Disqualification of Huffman, ___ Ohio St.3d ___,
                                    2015-Ohio-3926.]
Judges—Affidavits       of    disqualification—R.C.       2701.03—Affiant   failed   to
        demonstrate bias or prejudice—Disqualification denied.
                      (No. 15-AP-037—Decided May 5, 2015.)
 ON AFFIDAVIT OF DISQUALIFICATION in Montgomery County Court of Common
                             Pleas Case No. 2010-CR-812/1.
                                      ____________
        O’CONNOR, C.J.
        {¶ 1} Defendant Troy Patterson has filed an affidavit with the clerk of this
court under R.C. 2701.03 seeking to disqualify Judge Mary Katherine Huffman
from presiding over any further proceedings in the above-captioned case, now
pending on Patterson’s motion for leave to file a new-trial motion.
        {¶ 2} Patterson asserts that Judge Huffman testified against him in a fee-
dispute arbitration hearing and therefore an appearance of impropriety exists if
she decides his pending posttrial motion. Additionally, Patterson avers that Judge
Huffman demonstrated bias and prejudice against him during the underlying case.
Judge Huffman has responded in writing to the affidavit, denying any bias against
Patterson and vowing to decide the pending motion based on the law. For the
following reasons, no basis has been established to order the disqualification of
Judge Huffman.
        {¶ 3} Patterson first avers that in a fee dispute with his former counsel,
Judge Huffman was a witness against him and testified that his lawyer was
competent. Patterson claims that because the judge testified against him, an
                             SUPREME COURT OF OHIO




appearance of impropriety would exist if she were to now decide his pending
motion for leave. Patterson has not indicated, however, that the issues raised in
his pending motion are in any way related to the judge’s testimony at the fee-
dispute hearing. For her part, Judge Huffman acknowledges that she testified at
the fee-dispute hearing, which was held at the office of the local bar association.
Judge Huffman further explains that she was subpoenaed to testify, she did not
appear on behalf of or against either party, she had no interest in the outcome, her
entire testimony lasted about ten minutes, and her testimony was limited to issues
surrounding the number of court hearings in the underlying case and the amount
of time Patterson’s former counsel had spent in court. The judge expressly denies
that she testified about the quality of representation provided by Patterson’s
former counsel. On this record, no reasonable and objective observer would
question Judge Huffman’s impartiality merely because she was subpoenaed to
testify about limited issues in a fee-dispute hearing conducted by a local bar
association. See In re Disqualification of Lewis, 117 Ohio St. 3d 1227, 2004-
Ohio-7359, 884 N.E.2d 1082, ¶ 8 (setting forth the proper test for disqualifying a
judge based on an appearance of impropriety).
       {¶ 4} Patterson next claims that the judge was agitated with him during the
case and asked a witness improper leading questions at the hearing on Patterson’s
motion to withdraw his plea.        To support his claim, Patterson submitted a
transcript of the hearing. Nothing in the transcript, however, demonstrates that
the judge has hostility toward Patterson or a fixed anticipatory judgment that
would warrant her disqualification. See In re Disqualification of O’Neill, 100
Ohio St. 3d 1232, 2002-Ohio-7479, 798 N.E.2d 17, ¶ 14 (setting forth the meaning
of “bias or prejudice” in the context of disqualification requests).
       {¶ 5} Accordingly, the affidavit of disqualification is denied. The case
may proceed before Judge Huffman.
                           ________________________




                                          2